Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 22, 2006, which, among other things, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause. Claimant, a manager in the employer’s frame shop, testified that she quit her job because the employer reduced her work hours and would no longer provide her with a paid lunch break due to her reduced hours. The case law makes clear, however, that “[dissatisfaction with one’s work schedule or a reduction in work hours does not constitute good cause for leaving one’s employment” (Matter of Ubl [Commissioner of Labor], 45 AD3d 1021, 1022 [2007]; see Matter of Battiste [Commissioner of Labor], 48 AD3d 866 [2008]; Matter of Florio [Commissioner of Labor], 47 AD3d 1190 [2008]). Further, the record reflects that claimant took no steps to protect her employment prior to quitting (see Matter of Ubl [Commissioner of Labor], 45 AD3d at 1022). To the extent that claimant and the employer offered conflicting accounts of the hours that claimant was willing to work and the circumstances under which she left her employment, this presented a credibility issue for the Board to resolve (see Matter of Battiste [Commissioner of Labor], 48 AD3d at 866).
Cardona, P.J., Spain, Rose, Kane and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.